                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION




UNITED STATES OF AMERICA

vs.                                            CRIMINAL NO. 4:19crlll-GHD-JMV-1

DANNY LEE THOMAS



                            ORDER SUBSTITUTING COUNSEL

       The Federal Public Defender has moved for an order substituting counsel in the above-

styled and numbered cause due to a potential conflict of interest. The Office of the Federal Public

Defender contacted Whitman D. Mounger on September 27, 2019, who agreed to be appointed

as counsel to represent this defendant in his cause to eliminate any possibility of a conflict of

interest and Whitman D. Mounger agreed to be substituted as counsel for the defendant.

       Therefore, IT IS HEREBY ORDERED AND ADJUDGED that:

       The Office of the Federal Public Defender is hereby released from the obligation of the

representation of this defendant and any other responsibilities concerning the above-styled and

numbered cause and that Whitman D. Mounger is hereby substituted as counsel of record for the

defendant in this cause.

       IT IS SO ORDERED this the 271h day of September 2019.
